DETAILED ACTION
	Receipt of Applicant’s Amendment, filed May 27, 2021 is acknowledged.  
Claims 1-20 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.

With regard to claim 1, the claim recites “user the search input with the search engine to obtain first search results, which are not displayed to the user as initial search results”.  Claims 9 and 17 recite substantially similar limitations and are object to under the same rational.  One of ordinary skill in the art has to infer what is being referred to with the recited “which” language.  It is suggested that the claim be amended to be explicitly clear such that the reader does not have to assume claim meaning.  For examination purposes this claim limitation has been understood to mean -- user the search input with the search engine to obtain first search results, wherein the first search results are not displayed to the user as initial search results --.

which are a subset of the first search results”.  Claims 9 and 17 recite substantially similar limitations and are object to under the same rational.  One of ordinary skill in the art has to infer what is being referred to with the recited “which” language.  It is suggested that the claim be amended to be explicitly clear such that the reader does not have to assume claim meaning.  For examination purposes this claim limitation has been understood to mean -- using the additional search results, identify a set of second search results, wherein the set of second search results are a subset of the first search results--.

With regard to claim 17, the claim recites receive user input at the skin section element selecting a user interface skin… a skin, wherein the skin is configured to.”  Each claim label is expected to refer to a unique claim element.  The distinction between the user interface skin selected by the user and the skin is unclear.  For examination purposes the recited “a skin” has been interpreted to mean --the user interface skin, wherein the user interface skin is configured to--.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
With regard to claim 1, the claim recites “identifying one or more data augmentation AI models to be applied to one or more subsequent textual data searches; receive user search input comprising textual data at a search engine user interface subsequent to receiving identification of the one or more data augmentation AI models”. Claims 9 and 17 recite substantially similar limitations and are rejected under the same rational.  No support has been identified in the original specification for the user search input being received subsequent the AI models being identified.  Paragraph [0034] describes the interface where the user enters their search terms, and Paragraphs [0036] and [0037] describes the interface where the user selects the AI model.  Neither of these provide any statement regarding the timing or order in which these elements are entered.  Figure 2 shows these elements side by side, in a way which one of ordinary skill in the art would identify as allowing the user to enter the search query and make the skin selection in any order.  Paragraph [0003] provides an example where the user uses the search terms “Art Deco couch”, wherein “Art Deco” is identified within the specification as the AI model (i.e. the skin) and “couch” is identified as the search term.  Within this example, both are received at the same time from the user.  There is no support for the explicitly recited ordering of receiving the search input subsequent to receiving the AI model selection.

With regard to claim 1, the claim recites “user the search input with the search engine to obtain first search results, which are not displayed to the user as initial search 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “identify one or more data augmentation AI models to be applied to one or more subsequent textual data searches; receive user search input comprising textual data at a search engine user interface subsequent to receiving identification of the one or more data augmentation AI models”.  Claims 9 and 17 recite substantially similar limitations and are rejected under the same rational.  There is insufficient antecedent basis for this limitation in the claim.  Each unique claim label is expected to refer to a unique claim element.  The distinction between the “one or more subsequent textual data searches” and the “user search input” is unclear.  It is unclear if applicant is attempting to define a new claim element or attempting to refer to the previously existing claim element.  One of ordinary skill may reasonably interpret this either way.  For examination purposes this claim limitation has been construed as --identify one or more data augmentation AI models to be applied to a user search input; receive the user search input comprising textual data at a search engine user interface subsequent to receiving identification of the one or more data augmentation AI models --.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo [CA2747145] in view of Iwamoto [2018/307725] and Kulkarni [8924314].

With regard to claim 1, Dimassimo teaches A computer system comprising: 
	one or more processors (Dimassimo, ¶25 “a processor of a computing device”); and 
	one or more computer-readable media having stored thereon instructions that are executable by the one or more processors to configure the computer system (Dimassimo, ¶25 “a computer readable medium upon which are stored instructions in code that are configured to perform any one of the foregoing methods when the computer-readable medium is loaded into memory and executed on a processor of a computing device”) to apply Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) to a search (Dimassimo, ¶19 “receiving search results in response to a search query”) using a search engine (Dimassimo, ¶32 “a search engine server”) for a user as the user (Dimassimo, ¶47 “a user search … a user-input search query”), including instructions that are executable to configure the computer system to perform (Dimassimo, ¶25 “a computer readable medium upon which are stored instructions in code that are configured to perform any one of the foregoing methods when the computer-readable medium is loaded into memory and executed on a processor of a computing device”) at least the following: 
identify one or more data augmentation AI models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine  to be applied to one or more subsequent (Dimassimo, Figure 3, see 225 is done prior to the search query input 260, which uses the semantic index generated via the use of the content analytics module) textual data searches (Dimassimo ¶47 “A user-input search query (e.g. a web search) entered into a search engine can take the form of a natural language question, one or more keyword(s) with implicit or explicit Boolean logic or a structural query”);
		receive user search input comprising textual data (Dimassimo ¶47 “A user-input search query (e.g. a web search) entered into a search engine can take the form of a natural language question, one or more keyword(s) with implicit or explicit Boolean logic or a structural query”) at a search engine user interface (Dimassimo, ¶47 “a user search … a user-input search query (e.g. a web search) entered into a search engine”) subsequent to (Dimassimo, Figure 3, see 225 is done prior to the search query input 260, which uses the semantic index generated via the use of the content analytics module) receiving identification of the one or more data augmentation AI models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, ; 
		use the search input with the search engine to obtain first search results (Dimassimo, ¶47 “The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 4 see the search results for the query “Montreal Canadians”), …; 
		apply the one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”)  [documents] (Dimassimo, ¶57 “using knowledge engineering techniques, each search facet can be dynamically filtered at index time or event at query time… dynamically filtering at query time provides an added benefit that content does not need to be re-classified”) … to obtain additional search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets), …, wherein each of the one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) is configured to generate the additional search data to augment search data (Dimassimo, ¶46 “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) to which the one or more augmentation Al models is applied according to a predetermined …, and wherein the additional search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets) is search data that is semantically consistent as semantic annotations (Id) with the … of the one or more data augmentation Al models as the AI model used to infer the semantic annotation (Id); 
		… search the additional search data to identify additional search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban); 
		using the additional search results, identify a set of second search results (Dimassimo, Figure 6 see the search results displayed), which are a subset of the first search results (Dimassimo, Figure 4, see the search results for the original query) while, …, filtering out a portion of search results from the first search results (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”); and 
		provide at least a portion of the second search results to the user in the user interface (Dimassimo, Figure 6 see the search results displayed) while automatically preventing the portion of the first search results that was filtered out from being displayed in the user interface (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”), such that a user at the user interface has the second search results returned as … results to the user search input (Dimassimo, Figure 6 see the search results displayed).
	Dimassimo teaches “Using knowledge engineering techniques, each single facet can be dynamically filtered… at query time” (¶57) this suggests but does not explicitly teach applying one or more augmented AI models to the first search results to obtain additional search data.
	Iwamoto teaches apply one or more data augmentation Al models (Iwamoto, ¶52 “the selector generates a learning model based on training data.  In addition, using the learning model generated, the selector 134 calculates the similarity between each of the high-IDF words in the search query and each of the high-IDF words in the search results”) to the first search results (Iwamoto, ¶30 “retrieves search results based on the imputed search query”; Figure 11, step S1 and S2; ¶63) to obtain additional search data (Iwamoto, ¶30 “The information processing apparatus 100 extracts words by morphologically analyzing the search query and the search results.  In the example in Fig. 1, among the words thus extracted… six words “AW1” to “AW6” are extracted from the search results”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the facet extraction as taught by Dimassimo to extract the data from the first query as taught by Iwamoto as it yields the predictable results of performing the function during query time as suggested by Dimassimo and serves to shorten the time period to be consumed for search refinement as highlighted by Iwamoto (¶77).
	Dimassimo does not explicitly teach …to which the Al model is applied according to a predetermined augmentation goal, and wherein the additional search data is search data that is semantically consistent with the augmentation goals of the one or more Al models.
to which the Al model is applied according to a predetermined augmentation goal (Kulkarni, Column 2, lines 42-45 “Provider goals can be identified and used to implement machine learning models.  For example, goals can be defined as input labels into a machine learning system and correlated with factored information”), and wherein … consistent with the augmentation goals of the one or more Al models (Kulkarni, Column 3, lines 1-2 “the goal 130 is the goal the provider wishes to achieve”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the machine learning models of the proposed device using the provider goals to train the machine learning model as taught by Kulkarni as it yields the predictable results of providing a known, reliable means of training the machine learning model to perform the desired function.  The use of trained machine learning tools as taught by Kulkarni can enable the system to process large amounts of data to meet provider goals without expending vast human resource capital (Kulkarni, Column 2, lines 36-38 and lines 50-53).
	Dimassimo does not explicitly teach first search results, which are not displayed to the user as initial search results …obtain additional search data, without displaying the first search result to the user …automatically search the additional search data …identify a second search result.. .while automatically, filtering out a portion of the search result form the first search result ...the second search results returned as initial results to the user search input.  
Kulkarni teaches a means of automatically selecting data factors using a machine learning module (Kulkarni, Column 4, lines 20-21 “In an example, the first search results, which are not displayed to the user as initial search results as since the system is capable of automatically selecting the factors used to refine the search (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”) there is no need to display the first search result or first factors to the user for selection (Note the only reason Dimassimo provides for displaying the first results is to obtain the user’s selection of the facet, Dimassimo ¶19) …obtain additional search data, without displaying the first search result to the user as since the system is capable of automatically selecting the factors used to refine the …automatically search the additional search data …identify a second search result.. .while automatically (Kulkarni, Column 7, lines 18 “rewrite the query” using the automatically selected factors (Kulkarni, Column 4, lines 20-21, 29-31) to automate the generation of the refined search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban)) ...the second search results returned as initial results to the user search input (Dimassimo, Figure 6 see the search results displayed) would be the first results displayed in the proposed combination.

	With regard to claims 2 and 10, the proposed combination further teaches wherein one or more computer-readable media further have stored thereon instructions that are executable by the one or more processors to configure the computer system to receive user input selecting a user interface skin (Dimassimo, ¶58 “The user may click, tough or otherwise select any one of the faceted search results (the listed subjects, topics, names, etc. Under each facet) to obtain content relevant to that particular subject, topic or name”) defining what data augmentation Al models (Dimassimo, ¶57 “using knowledge engineering techniques, each single facet can be dynamically filtered... at query time”; Iwamoto, ¶52 “the selector generates a learning  and additional searches are applied to the first search results at the search engine user interface (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban).

	With regard to claims 3, and 11 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises identifying styles as types of documents (Dimassimo, Figure 5) exhibited by the first search results (Iwamoto, ¶52 “the selector generates a learning model based on training data.  In addition, using the learning model generated, the selector 134 calculates the similarity between each of the high-IDF words in the search query and each of the high-IDF words in the search results”), and wherein searching the additional search data comprises identifying results that have a particular predetermined style (Dimassimo, ¶65 “each of the faceted search results being displayed in association with the user interface elements for including or excluding the faceted search result as additional search terms to subsequently refine the search query”).

	With regard to claims 4, and 12 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models created using other Al models used to monitor search activities of another user (Kulkarni, Column 3, lines 41-56 “the data factor 125 can be an aggregation of data points (e.g. a ratio of user clicks to user impressions for an item listing”).  Examples data factors 125 can include: user data (e.g. … purchasing history…); transaction data (e.g. , transaction information related to item listings or users including items sold, user impressions, type of payment used… search query data (e.g., for the current or previous search queries, keywords used, time query was performed, initial results returned, etc.).  In an example, the data factors can be associated with the goal 130 in order to train the machine learning system”).

	With regard to claims 5 and 13, the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models, created using one or more other Al models analyzing one class of items, to a different class of items (Kulkarni, Column 3, lines 9-11 “For example, if revenue maximization is the goal, the input dataset can include information on the ratio of user impressions to purchases for electronic representations for items being sold in an online marketplace” wherein the user impressions has been identified as one class of item, and the purchases for items being sold is a different class of item).

	With regard to claims 6 and 14, Dimassimo does not explicitly teach wherein applying the one or more Al models comprises applying one or more models configured to analyze data over a particular time period.  Iwamoto teaches wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data over a particular time period (Iwamoto, ¶64 “the information processing apparatus 100 may classify the extracted high-IDF words into classes … In the example in Fig. 11, there are a group 46 classified by ‘time’”; Figure 9 see 33 which enables the user to select Daytime, Morning, evening, night).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to classify the facets by time as taught by Iwamoto, as it would yield the predictable results of enabling the system to perform searches that are pertinent to particular times.


	With regard to claims 7 and 15, the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data over a particular geography (Dimassimo, ¶54 “For example, the facets depicted are … Geographic locations”).

	With regard to claims 8, and 16 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data with a particular brand (Dimassimo, ¶54 “For example, the facets depicted are … Themes, … Organizations”).

With regard to claim 9 Dimassimo teaches A method of applying Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using  to a search (Dimassimo, ¶19 “receiving search results in response to a search query”) using a search engine (Dimassimo, ¶32 “a search engine server”) for a user as the user (Dimassimo, ¶47 “a user search … a user-input search query”), the method comprising: 
identifying one or more data augmentation AI models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, similarity analysis, automatic language detection, disambiguation, and derivation of additional meaning/ knowledge from the words of the text”) to be applied to one or more subsequent (Dimassimo, Figure 3, see 225 is done prior to the search query input 260, which uses the semantic index generated via the use of the content analytics module) textual data searches (Dimassimo ¶47 “A user-input search query (e.g. a web search) entered into a search engine can take the form of a natural language question, one or more keyword(s) with implicit or explicit Boolean logic or a structural query”);
receiving user search input comprising textual data (Dimassimo ¶47 “A user-input search query (e.g. a web search) entered into a search engine can take the form of a natural language question, one or more keyword(s) with implicit or explicit Boolean logic or a structural query”) at a search engine user interface (Dimassimo, ¶47 “a user search … a user-input search query (e.g. a web search) entered into a search engine”) subsequent to (Dimassimo, Figure 3, see 225 is done prior to the search query input 260, which uses the semantic index generated via the use of the content analytics receiving identification of the one or more data augmentation AI models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, similarity analysis, automatic language detection, disambiguation, and derivation of additional meaning/ knowledge from the words of the text”);
using the search input with the search engine to obtain first search results (Dimassimo, ¶47 “The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 4 see the search results for the query “Montreal Canadians”)…; 
	apply the one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) [documents] (Dimassimo, ¶57 “using knowledge engineering techniques, each search facet can be dynamically filtered at index time or event at query time… dynamically filtering at query time provides an added benefit that content does not need to be re-classified”) … to obtain additional search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets), …, wherein each of the one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) is configured to generate the additional search data to augment search data (Dimassimo, ¶46 “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) to which the one or more augmentation Al models is applied according to a predetermined …, and wherein the additional search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets) is search data that is semantically consistent as semantic annotations (Id) with the … of the one or more data augmentation Al models as the AI model used to infer the semantic annotation (Id); 
		… searching the additional search data to identify additional search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban); 
	using the additional search results, identify a set of second search results (Dimassimo, Figure 6 see the search results displayed), which are a subset of the first search results (Dimassimo, Figure 4, see the search results for the original query) while, …, filtering out a portion of search results from the first search results (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”); and 
		provide at least a portion of the second search results to the user in the user interface (Dimassimo, Figure 6 see the search results displayed) while automatically preventing the portion of the first search results that was filtered out from being displayed in the user interface (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”), such that a user at the user interface has the second search results returned as … results to the user search input (Dimassimo, Figure 6 see the search results displayed).
	Dimassimo teaches “Using knowledge engineering techniques, each single facet can be dynamically filtered… at query time” (¶57) this suggests but does not explicitly teach applying one or more augmented AI models to the first search results to obtain additional search data.
	Iwamoto teaches apply one or more data augmentation Al models (Iwamoto, ¶52 “the selector generates a learning model based on training data.  In addition, using the learning model generated, the selector 134 calculates the similarity between each of the high-IDF words in the search query and each of the high-IDF words in the search results”) to the first search results (Iwamoto, ¶30 “retrieves search results based on the imputed search query”; Figure 11, step S1 and S2; ¶63) to obtain additional search data (Iwamoto, ¶30 “The information processing apparatus 100 extracts words by morphologically analyzing the search query and the search results.  In the example in Fig. 1, among the words thus extracted… six words “AW1” to “AW6” are extracted from the search results”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the facet extraction as taught by Dimassimo to extract the data from the first query as taught by Iwamoto as it yields the predictable results of performing the function during 
	Dimassimo does not explicitly teach …to which the Al model is applied according to a predetermined augmentation goal, and wherein the additional search data is search data that is semantically consistent with the augmentation goals of the one or more Al models.
	Kulkarni teaches to which the Al model is applied according to a predetermined augmentation goal (Kulkarni, Column 2, lines 42-45 “Provider goals can be identified and used to implement machine learning models.  For example, goals can be defined as input labels into a machine learning system and correlated with factored information”), and wherein … consistent with the augmentation goals of the one or more Al models (Kulkarni, Column 3, lines 1-2 “the goal 130 is the goal the provider wishes to achieve”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the machine learning models of the proposed device using the provider goals to train the machine learning model as taught by Kulkarni as it yields the predictable results of providing a known, reliable means of training the machine learning model to perform the desired function.  The use of trained machine learning tools as taught by Kulkarni can enable the system to process large amounts of data to meet provider goals without expending vast human resource capital (Kulkarni, Column 2, lines 36-38 and lines 50-53).
	Dimassimo does not explicitly teach first search results, which are not displayed to the user as initial search results …obtain additional search data, without displaying the first search result to the user …automatically search the additional search data …identify a second search result.. .while automatically, filtering out a portion of the search result form the first search result ...the second search results returned as initial results to the user search input.  
Kulkarni teaches a means of automatically selecting data factors using a machine learning module (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”; Column 4, lines 29-31 “the subset of data factors 125 can be selected by selecting a predetermined number of data factors based on the impact score ordering”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to automatically select the facet using the techniques taught by Kulkarni instead of requiring the user to select the facet (Dimassimo, ¶19) as it yields the predictable results of automating a manual process using known machine learning techniques.  This can be useful in situations where available processing resources cannot process all available data factors (Kulkarni, Column 4, lines 14-16).  By automating the selection of the facets the system would be able to reduce the need for user input (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”).  The proposed combination teaches first search results, which are not displayed to the user as initial search results as since the system is capable of automatically selecting the factors used to refine the search (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120  …obtain additional search data, without displaying the first search result to the user as since the system is capable of automatically selecting the factors used to refine the search (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”) there is no need to display the first search result or first factors to the user for selection (Note the only reason Dimassimo provides for displaying the first results is to obtain the user’s selection of the facet, Dimassimo ¶19) …automatically search the additional search data …identify a second search result.. .while automatically (Kulkarni, Column 7, lines 18 “rewrite the query” using the automatically selected factors (Kulkarni, Column 4, lines 20-21, 29-31) to automate the generation of the refined search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban)) ...the second search results returned as initial results to the user search input (Dimassimo, Figure 6 see the search results displayed) would be the first results displayed in the proposed combination.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dimassimo in view of Iwamoto, Kulkarni, Yokoi [20010021934] and Chen [20090164929].


	With regard to claim 17 Dimassimo teaches A search engine comprising: 
one or more processors (Dimassimo, ¶25 “a processor of a computing device”); 
one or more computer-readable media having stored thereon instructions that are executable by the one or more processors (Dimassimo, ¶25 “a computer readable medium upon which are stored instructions in code that are configured to perform any one of the foregoing methods when the computer-readable medium is loaded into memory and executed on a processor of a computing device”); 
wherein the one instructions include instructions that are executable to configure the computer system (Dimassimo, ¶25 “a computer readable medium upon which are stored instructions in code that are configured to perform any one of the foregoing methods when the computer-readable medium is loaded into memory and executed on a processor of a computing device”) to present a user interface to a user (Dimassimo, Figure 4), including: 
… what one or more data augmentation  Al models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, similarity analysis, automatic language detection, disambiguation, and derivation of additional meaning/ knowledge from the words of the text”) … additional searches are applied to search results to produce additional search data (Dimassimo, Figure 6 “see the search results for the refined search ; 
receiving user search input comprising textual data (Dimassimo ¶47 “A user-input search query (e.g. a web search) entered into a search engine can take the form of a natural language question, one or more keyword(s) with implicit or explicit Boolean logic or a structural query”) at a search engine user interface (Dimassimo, ¶47 “a user search … a user-input search query (e.g. a web search) entered into a search engine”) subsequent to (Dimassimo, Figure 3, see 225 is done prior to the search query input 260, which uses the semantic index generated via the use of the content analytics module) receiving … the one or more data augmentation AI models (Dimassimo, ¶45 “content analytics module 225 analyzes the content using knowledge engineering and machine learning techniques and may perform one or more of the following functions: extraction of key concepts… extraction of entities... categorization... and classification, sentiment analysis…, summarization, similarity analysis, automatic language detection, disambiguation, and derivation of additional meaning/ knowledge from the words of the text”); 
wherein the search engine is configured to use the search input with the search engine to obtain first search results (Dimassimo, ¶47 “The content and structuring of information in the semantic index 250 can support rapid matching and retrieval of documents, or portions of documents, that are relevant to the meaning of the query”; Figure 5, see the search query “Montreal Canadians” Included + Carey Price with the search results presented on the right), …; 
a …, wherein the … is configured to: 
apply one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”), …, wherein each of the one or more data augmentation Al models (Dimassimo, ¶46 “a content analytics module 225 analyses the content using knowledge engineering and machine learning techniques”) is configured to generate the additional search data to augment search data (Dimassimo, ¶46 “The content is then semantically enriched by enrichment process 240… by encapsulating new annotations, metadata and the like to the content… these new metadata re then instantiated as facets to let the end-user navigate and refine the search criteria”) to which the one or more augmentation Al models is applied according to a predetermined …, and wherein the additional search data as facets (Dimassimo, ¶19 “each of the facets is derived from explicit editorial metadata or inferred semantic annotations and comprises faceted search results”; ¶28 lists example facets) is search data that is semantically consistent as semantic annotations (Id) with the … of the one or more data augmentation Al models as the AI model used to infer the semantic annotation (Id); 
		… search the additional search data to identify additional search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban); 
		using the additional search results, identify a set of second search results (Dimassimo, Figure 6 see the search results displayed), which are a subset of the first search results (Dimassimo, Figure 4, see the search results for the original query) while, …, filtering out a portion of search results from the first search results (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”); and 
		wherein the user interface is configured to provide at least a portion of the second search results to the user in the user interface (Dimassimo, Figure 6 see the search results displayed) while automatically preventing the portion of the first search results that was filtered out from being displayed in the user interface (Dimassimo, Figure 6 see “Excluded – P.K. Subban”; ¶64 “one faceted search result has been selected for exclusion”), such that a user at the user interface has the second search results returned as initial results to the user search input (Dimassimo, Figure 6 see the search results displayed).
Dimassimo teaches “Using knowledge engineering techniques, each single facet can be dynamically filtered… at query time” (¶57) this suggests but does not explicitly teach what AI models … are applied to search results.  Iwamoto teaches what one or more data augmentation Al models (Iwamoto, ¶52 “the selector generates a learning model based on training data.  In addition, using the learning model generated, the selector 134 calculates the similarity between each of the high-IDF words in the search query and each of the high-IDF words in the search results”) and additional searches (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban)  are applied to search results (Iwamoto, ¶30 “The information processing apparatus 100 extracts words by morphologically analyzing the search query and the search results.  In the example in Fig. 1, among the words thus extracted… six words “AW1” to “AW6” are extracted from the search results”).  It would have been obvious to one of ordinary 
	Dimassimo does not explicitly teach present a skin selection element to a user… receive user input at the skin selection element selecting a user interface skin… subsequent to receiving the user input selecting the user interface skin.  Yokoi teaches present a skin selection element to a user (Yokoi, ¶58 “The search engine selection combo box 115 displays a list of the search engines specified in the search engine setting dialogue box and the user may select a search engine from among those displayed”)… receive user input at the skin selection element selecting a user interface skin (Yokoi, ¶58 “The search engine selection combo box 115 displays a list of the search engines specified in the search engine setting dialogue box and the user may select a search engine from among those displayed”)… receiving user search input… subsequent (Yokoi, ¶111 “First, the user selects a search engine user selection combo box 115… The user can enter into keyword input module of the browser 100 at least one keyword to be used in a search process… a search process request is sent to the selected search engine”) to receiving the user input selecting the user interface skin (Yokoi, ¶58 “The search engine selection combo box 115 displays a list of the search engines specified in the search engine setting dialogue box and the user may select a search engine from among those displayed”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time 
Dimassimo does not explicitly teach the user interface skin defining what one or more data augmentation AI models… are applied … a skin, wherein the skin is configured to. Chen teaches user interface skin  (Chen, ¶2 “search engine”) defining what one or more data augmentation AI models… are applied (Chen, ¶2 “Popular search engines… are powered by … machine learning algorithms”) … a skin as the search engine (id), wherein the skin is configured to.  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed combination to tie specific AI modules to each search engine as this is a known technique in the art which yields the predictable results of ensuring the search engine is capable of performing expected operations.  Note within the proposed combination Dimassimo teaches the use of one or more specific AI modules to use when performing the search operations but is silent regarding how to select which ones to use.  The proposed combination provides a means of enabling the user to select specific search engines (as taught by Yokoi) which may be powered by specific AI modules (as taught by Chen).  This enables the user to customize not only what is being searched for, but also the specific means in which the search is performed.
the Al model is applied according to a predetermined augmentation goal, and wherein the additional search data is search data that is semantically consistent with the augmentation goals of the one or more Al models.  Kulkarni teaches to which the Al model is applied according to a predetermined augmentation goal (Kulkarni, Column 2, lines 42-45 “Provider goals can be identified and used to implement machine learning models.  For example, goals can be defined as input labels into a machine learning system and correlated with factored information”), and wherein … consistent with the augmentation goals of the one or more Al models (Kulkarni, Column 3, lines 1-2 “the goal 130 is the goal the provider wishes to achieve”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the machine learning models of the proposed device using the provider goals to train the machine learning model as taught by Kulkarni as it yields the predictable results of providing a known, reliable means of training the machine learning model to perform the desired function.  The use of trained machine learning tools as taught by Kulkarni can enable the system to process large amounts of data to meet provider goals without expending vast human resource capital (Kulkarni, Column 2, lines 36-38 and lines 50-53).
	Dimassimo does not explicitly teach first search results, which are not displayed to the user as initial search results … without displaying the initial search result to the user… automatically search the additional search data …identify a search result.. .while automatically, filtering out a portion of the search result form the first search result ...the second search results returned as initial results to the user search input.  Kulkarni first search results, which are not displayed to the user as initial search results as since the system is capable of automatically selecting the factors used to refine the search (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”) there is no need to display the first search result or first factors to the user for selection (Note the only reason Dimassimo provides for displaying the first results is to obtain the user’s selection of the facet, Dimassimo ¶19) … without displaying the initial search result to the user as since the system is capable of automatically selecting the factors used to refine the search (Kulkarni, Column 4, lines 20-21 “In an example, the factorization module 120 can be configured to autonomously (e.g., without human intervention) select the subset of data factors”) there is no need to display the first search result or first factors to the user for selection (Note the only reason Dimassimo provides for displaying the first results is to obtain the user’s selection of the facet, Dimassimo ¶19) …automatically search the additional search data …identify a additional search result.. .while automatically (Kulkarni, Column 7, lines 18 “rewrite the query” using the automatically selected factors (Kulkarni, Column 4, lines 20-21, 29-31) to automate the generation of the refined search results (Dimassimo, Figure 6 “see the search results for the refined search “Montreal Canadians”… Included + Carley Price, Canadians… Excluded – P.K. Subban)) ...the second search results returned as initial results to the user search input (Dimassimo, Figure 6 see the search results displayed) would be the first results displayed in the proposed combination.

	With regard to claim 18 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises identifying styles as types of documents (Dimassimo, Figure 5) exhibited by the first search results (Iwamoto, ¶52 “the selector generates a learning model based on training data.  In addition, using the learning model generated, the selector 134 calculates the similarity between each of the high-IDF words in the search query and each of the high-IDF words in the search results”), and wherein searching the additional search data comprises identifying results that have a particular predetermined style .

	With regard to claim 19 the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models created using other Al models used to monitor search activities of another user (Kulkarni, Column 3, lines 41-56 “the data factor 125 can be an aggregation of data points (e.g. a ratio of user clicks to user impressions for an item listing”).  Examples data factors 125 can include: user data (e.g. … purchasing history…); transaction data (e.g. , transaction information related to item listings or users including items sold, user impressions, type of payment used… search query data (e.g., for the current or previous search queries, keywords used, time query was performed, initial results returned, etc.).  In an example, the data factors can be associated with the goal 130 in order to train the machine learning system”).

	With regard to claim 20, the proposed combination further teaches wherein applying the one or more data augmentation Al models comprises applying one or more models configured to analyze data with a particular brand (Dimassimo, ¶54 “For example, the facets depicted are … Themes, … Organizations”).

Response to Arguments
	Support for the claim limitation “receive user search input comprising textual data” has been identified in Paragraph [0003] where the example search terms “Art Deco Couch” is discussed.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA L WILLIS/Primary Examiner, Art Unit 2158